                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

JOANNA ERICKSON and STEVEN
ERICKSON, husband and wife, and
THE CHURCH WITHOUT LIMITS,
INC. d/b/a/ NO LIMITS LEARNING
ACADEMY, a Florida not-for-profit
company,

      Plaintiffs,

v.                                                   Case No. 8:19-cv-845-T-60TGW

MANATEE COUNTY SHERIFF’S
DEPARTMENT and the MANATEE
COUNTY CHILD PROTECTIVE
SERVICES DIVISION OF THE
MANATEE COUNTY SHERIFF’S
DEPARTMENT,

      Defendants.
________________________________/

         ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
             PLAINTIFFS’ THIRD AMENDED COMPLAINT

      This matter is before the Court on “Defendant Rick Wells’ Motion to Dismiss

Plaintiff’s Third Amended Complaint and Supporting Memorandum of Law,” filed

by counsel on October 2, 2019. (Doc. # 31). On November 11, 2019, Plaintiffs,

through counsel, filed a response in opposition to the motion. (Doc. # 37). After

reviewing the motion, response, court file, and the record, the Court finds as follows:




                                      Page 1 of 9
                            FACTUAL BACKGROUND

      Plaintiffs Steven and Joanna Erickson are the husband and wife pastors of

The Church Without Limits, who previously owned and operated a

daycare/preschool known as No Limits Learning Academy. On or around July 6,

2017, an incident occurred at the school where a six-year-old boy asked a four-year-

old girl to pull her pants down, and she did (the children were observed by teachers

as the boy was in the process of pulling his pants down). After the incident, the

Director of the Academy informed Joanna Erickson that she had reported the

incident to the authorities and was resigning.

      Authorities from the Department of Children and Families (“DCF”) and Child

Protection Services (“CPS”) visited the Academy and gathered incident reports. On

July 11, 2017, DCF cited the Academy for the incident. On July 18, 2017, Lisa

Montera, a duly authorized CPS Investigator, went to the daycare accompanied by a

Manatee County Sheriff’s Department deputy and served Joanna Erickson and the

Academy with a “Denial of Access to Daycare” form pursuant to section 39.302,

Florida Statutes. As a result of this action, the Academy was immediately

evacuated, and Plaintiffs allege “chaos ensued.” Plaintiffs also claim that after the

evacuation, the media learned of the event, which resulted in a media frenzy. The

Academy remained closed until August 2, 2017, when the investigation was

completed. Plaintiffs claim that Montera’s actions continue to haunt the Academy,

which has now permanently closed.




                                      Page 2 of 9
                         PROCEDURAL BACKGROUND

      Plaintiffs originally filed a three-count complaint in state court seeking

damages for a violation of § 39.302(2)(a), F.S. (Count I), defamation (Count II), and

negligent supervision (Count III). On May 2, 2018, the state court entered an order

dismissing the complaint without prejudice. On December 21, 2018, Plaintiffs filed

an amended complaint, asserting four claims for relief – a violation of section

39.302(2)(a), F.S. (Count I), defamation (Count II), defamation per se (Count III),

and negligent supervision (Count IV). On March 15, 2019, the state court entered

an order dismissing with prejudice Count I, and dismissing without prejudice Count

IV.

      On April 1, 2019, Plaintiffs filed their second amended complaint, asserting

four claims for relief against Defendant Rick Wells, in his official capacity as Sheriff

of Manatee County, Florida, and Dennis Romano, in his official capacity as Captain

of the Child Protection Services of the Manatee County Sheriff’s Office – defamation

(Count I), defamation per se (Count II), negligent supervision (Count III), and a

violation of 42 U.S.C. § 1983 (Count IV). Subsequently, the action was timely

removed by Defendants. In a detailed opinion outlining the deficiencies of the

second amended complaint, this Court dismissed Counts I and II with prejudice, all

claims against Defendant Dennis Romano with prejudice, and Counts III and IV

without prejudice.

      Plaintiffs filed their third amended complaint on September 24, 2019, re-

asserting the prior complaint’s remaining causes of action – violation of § 1983

(Count I) and negligent training and supervision (Count II). (Doc. # 30). Sheriff

                                       Page 3 of 9
Wells filed the instant motion to dismiss on October 2, 2019. (Doc. # 31). On

November 11, 2019, Plaintiffs filed their response in opposition to the motion to

dismiss. (Doc. # 37).

                                 LEGAL STANDARD

      Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to relief.”

Fed. R. Civ. P. 8(a). “Although Rule 8(a) does not require ‘detailed factual

allegations,’ it does require ‘more than labels and conclusions’; a ‘formulaic

recitation of the cause of action will not do.’” Young v. Lexington Ins. Co., No. 18-

62468, 2018 WL 7572240, at *1 (S.D. Fla. Dec. 6, 2018), report and recommendation

adopted, No. 18-62468-CIV, 2019 WL 1112274 (S.D. Fla. Jan. 9, 2019) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). In order to survive a motion to dismiss,

factual allegations must be sufficient “to state a claim for relief that is plausible on

its face.” Twombly, 550 U.S. at 555.

      When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff. Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). A district court should grant the plaintiff one

opportunity to amend its complaint before dismissing the case with prejudice, when

a more carefully drafted complaint might state a claim. Eiber Radiology, Inc. v.

Toshiba Am. Med. Sys., Inc., 673 F. App'x 925, 929 (11th Cir. 2016). However, after

                                        Page 4 of 9
a court provides a plaintiff with instructions concerning deficiencies and the

plaintiff squanders that opportunity, the court is under no duty to give the plaintiff

a second bite at the apple, especially when the plaintiff is represented by counsel.

See id. (“We have never required district courts to grant counseled plaintiffs more

than one opportunity to amend a deficient complaint, nor have we concluded that

dismissal with prejudice is inappropriate where a counseled plaintiff has failed to

cure a deficient pleading after having been offered ample opportunity to do so.”).

                                      ANALYSIS

      In its August 22, 2019, Order Granting Defendant’s Motion to Dismiss

Plaintiffs’ Second Amended Complaint, this Court specifically identified numerous

deficiencies that Plaintiffs needed to cure to state a valid claim. (Doc. # 26). Sheriff

Wells argues that Plaintiffs again failed to state a claim upon which relief can be

granted. The Court agrees.

                 Negligent Supervision and Training (Count II)

      To sufficiently state a cause of action for negligent supervision, a plaintiff

must allege: “(1) the existence of a relationship giving rise to a legal duty to

supervise; (2) negligent breach of that duty; and (3) proximate causation by virtue of

the breach.” See Vaden v. Campbell, No. 4:09CV12-RH/WCS, 2009 WL 1919474, at

*2. (N.D. Fla. July 2, 2009) (citing Albra v. City of Ft. Lauderdale, 232 F. App’x. 885,

at *2 (11th Cir. 2007)).

      The Court previously dismissed this claim because Plaintiffs failed to

sufficiently allege that (1) the Sheriff or Montera owed them a special duty of care,

(2) the Sheriff had any actual or constructive knowledge of any prior issues with

                                       Page 5 of 9
Montera, and (3) that Montera committed a common law tort against them. Upon

review, the Court finds that Plaintiffs have yet again failed to sufficiently allege a

negligent supervision or training claim.

        First, Plaintiffs’ latest amended complaint is devoid of allegations recognizing

a special duty of care that the Sheriff or Montera owed the Plaintiffs. Second,

Plaintiffs have again failed to allege that the Sheriff had actual or constructive

knowledge of any prior issues with Montera. Plaintiffs merely state that Manatee

County Sheriff’s Office was on notice of numerous similar prior incidents of Child

Protective Investigators failing to comply with DCF’s written policies and

procedures, and were therefore on notice of their failure to implement policies and

procedures and the need to train and supervise investigators, without providing any

facts to support those allegations. Vague references to similar incidents are not

enough. Plaintiffs must specifically identify facts demonstrating that the Sheriff

had notice of a need to train or supervise. Cooper v. City of Starke, Fla., No. 3:10-

CV-280-J-34MCR, 2011 WL 1100142, at *6 (M.D. Fla. Mar. 23, 2011). Third,

Plaintiffs still do not allege that Montera committed a common-law tort against

them.

        Consequently, because Plaintiffs have had the opportunity to remedy their

complaint and have failed to do so, the Court dismisses Count II with prejudice.

                            Violation of § 1983 (Count I)

        In the motion to dismiss, Sheriff Wells contends that Plaintiffs have again

failed to sufficiently plead a § 1983 claim, citing to Monell v. New York City Dept of

Social Servs., 436 U.S. 658 (1978). Under Monell, “[l]ocal governing bodies . . . can

                                        Page 6 of 9
be sued directly under § 1983 for monetary, declaratory, or injunctive relief . . .

pursuant to a governmental ‘custom’ even though such a custom has not received

formal approval through the body’s official decisionmaking channels.” Id. at 690.

“[T]o impose § 1983 liability on a local government body, a plaintiff must show: (1)

that his constitutional rights were violated; (2) that the entity had a custom or

policy that constituted deliberate indifference to that constitutional right; and (3)

that the policy or custom caused the violation.” Scott v. Miami-Dade County, No.

13-CIV-23013-GAYLES, 2016 WL 9446132, at *3 (S.D. Fla. Dec. 13, 2016).

      The Court previously dismissed this claim after finding that Plaintiffs failed

to sufficiently allege a policy or custom of the Sheriff that caused a violation of a

constitutional right. Plaintiffs have failed to cure this deficiency. In their third

amended complaint, Plaintiffs make only vague references to policies and

procedures that the MCSO established that were indifferent to constitutional

rights, rather than identifying any actual policies or setting forth facts to support

the existence of a widespread custom. This falls short of established pleading

requirements. See Cooper v. City of Starke, Fla., No. 3:10-CV-280-J-34MCR, 2011

WL 1100142, at *8 (M.D. Fla. Mar. 23, 2011) (affirming dismissal of a complaint

where plaintiffs’ description of a single incident of force insufficient to establish the

existence of a widespread custom). Additionally, Plaintiffs merely allege that

“MCSO was at all times material aware that confrontations and/or encounters

between Child Protective Investigators and citizens within their jurisdiction,

including Joanna Erickson and Steven Erickson, carried the substantial potential

for violating those citizens’ constitutional rights,” without providing any factual

                                        Page 7 of 9
support for the allegations that other confrontations or encounters occurred.

Plaintiffs must allege more than the specific occurrence of their own incident or

allege facts to support their allegation that the incident is not isolated; vague and

conclusory allegations will not support a claim under § 1983. Hall v. Smith, 170 F.

App'x 105, 107 (11th Cir. 2006) (finding dismissal proper when plaintiff alleged no

factual support for his conclusory statement that the city had a policy or custom of

grossly inadequate supervision and training of its employees); Cannon v. Macon

County, 1 F.3d 1558, 1565 (11th Cir. 1993) (affirming dismissal of amended

complaint where plaintiff failed to allege any facts to indicate the violation of her

constitutional rights was a result of a custom, policy, or practice of the county);

Reyes v. City of Miami Beach, No. 07-22680-CIV, 2007 WL 4199606, at *5 (S.D. Fla.

Nov. 26, 2007) (complaining that a plaintiff alleging a § 1983 violation cannot only

include the boilerplate words “official custom, course and policy” and must allege

more than their own incident to adequately state a claim for relief). Consequently,

because Plaintiffs have had the opportunity to remedy their claim and have failed to

do so, Count I is dismissed with prejudice.

      Since Plaintiffs have failed to sufficiently allege that the Sheriff’s Office had a

custom or policy that constituted deliberate indifference to a constitutional right,

the Court need not address the issue of whether Plaintiffs sufficiently pled that

their constitutional rights were violated.

                                   CONCLUSION

      Since filing the initial complaint, Plaintiffs have been granted multiple

opportunities to cure specifically identified deficiencies to no avail. Although

                                       Page 8 of 9
Plaintiffs are not required to plead their § 1983 claim with heightened particularity,

they are required to plead sufficient facts that show they are entitled to relief.

Plaintiffs have failed to do so here. Therefore, Counts I and II are dismissed with

prejudice.

      It is therefore ORDERED, ADJUDGED, and DECREED:

   1. “Defendant Rick Wells’ Motion to Dismiss Plaintiff’s Third Amended

      Complaint and Supporting Memorandum of Law,” (Doc. #31) is hereby

      GRANTED.

   2. Counts I and II of Plaintiffs’ third amended complaint are hereby

      DISMISSED WITH PREJUDICE.

   3. The Clerk of Court is directed to terminate any pending motions and

      deadlines and thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida this 9th day of

December, 2019.




                                            TOM BARBER
                                            UNITED STATES DISTRICT JUDGE




                                       Page 9 of 9
